Citation Nr: 0521584	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04-15 636	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of 
shrapnel wounds to the legs.  

3.  Entitlement to service connection for arthritis of the 
lumbar spine.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The appellant and his wife

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1966 to January 1968.  This included a tour in the 
Republic of Vietnam.  He received the National Defense 
Service Medal, the Vietnam Campaign Medal, and the 
Parachute Badge.  His military occupational specialty (MOS) 
was field artillery crewman.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran and his wife testified at a videoconference 
hearing in May 2005 chaired by the undersigned Veterans Law 
Judge (VLJ) of the Board.  And during the hearing, he 
indicated he would be withdrawing his claim for service 
connection for benign prostatic hypertrophy.  He confirmed 
this in a written document submitted later that same day.  So 
that claim has been withdrawn and is no longer before the 
Board.  See 38 C.F.R. § 20.204 (2004).  

On July 18, 2005, the veteran's representative submitted 
additional evidence concerning the veteran's treatment for 
his PTSD.  A waiver was not included with this submission so 
the Board would have jurisdiction to initially consider this 
additional evidence (as opposed to the RO).  See 38 C.F.R. 
§ 20.1304(c) (2004).  Ordinarily, this would require 
remanding this claim to the RO for initial consideration of 
this additional evidence.  But since the Board is granting 
this claim, regardless, this is unnecessary and will avoid 
further delay in deciding this claim.

Unfortunately, though, the other claims for residuals of 
shrapnel wounds to the legs and for arthritis of the lumbar 
spine must be further developed before being decided.  So 
they are being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



FINDINGS OF FACT

1.  The veteran engaged in combat while serving in Vietnam.

2.  The greater weight of the probative medical evidence of 
record indicates the veteran has PTSD due to his traumatic 
combat experiences in Vietnam.


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) 
and (f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) was signed into law on November 
9, 2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).




In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), it was 
held that, even if there was an error in the timing of the 
VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  With respect to the claim for 
service connection for PTSD, such is the case here.  
Moreover, since the Board is granting this claim there can be 
no possible prejudice to the appellant in going ahead and 
adjudicating this claim because, even if there has not been 
compliance with the VCAA (either insofar as the timing or 
even content of the VCAA notice), this is merely 
inconsequential and, therefore, harmless error.  See, too, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The question of whether there has been compliance with the 
VCAA concerning the other claims for service connection for 
residuals of shrapnel wounds to the legs and for arthritis of 
the lumbar spine will be addressed following the additional 
development of those claims on remand.

Applicable Laws and Regulations

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD, 
in particular, requires medical evidence establishing a 
diagnosis in accordance with 38 C.F.R. § 4.125(a) (the 
diagnosis must conform to DSM-IV and be supported by findings 
on examination), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
137-138 (1997).



If VA determines the veteran engaged in combat and his 
alleged stressor is combat-related, then his lay statements 
and testimony are accepted as conclusive evidence of the 
stressor's incurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory", i.e., credible, 
and consistent with the circumstances, conditions or 
hardships of service.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

If, on the other hand, the veteran did not engage in combat 
with the enemy or did engage in combat, but the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is insufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain other 
objective information that corroborates his testimony or 
statements.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) provide for 
service connection for a combat-related disorder on the basis 
of lay statements, alone, but do not absolve a claimant from 
demonstrating current disability and a nexus to service, as 
to both of which competent medical evidence is generally 
required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  
38 U.S.C.A. § 1154(b) does not allow a combat veteran to 
establish service connection with lay testimony alone.  
Rather, the statute relaxes the evidentiary requirements for 
determining what happened during service and is used only to 
provide a factual basis for a determination that a particular 
disease or injury was incurred or aggravated inservice, not 
to link the service problem etiologically to a current 
disability.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

To be awarded service connection, though, it still must be 
shown that the veteran actually has PTSD currently.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
absence of proof of present disability there can be no valid 
claim.  Degmetich v. Brown, 104 F.3d 1328 (1997).  There also 
must be medical evidence linking his PTSD to his presumed 
credible combat stressor.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Legal Analysis

Here, the veteran's service medical records (SMRs) show that, 
in February 1966, he complained of chest pain; but no pain 
was demonstrated on clinical examination.  The diagnosis was 
that his pain was a psychosomatic symptom.  His SMRs are 
otherwise negative for any signs or indications of a 
psychiatric disability.  He testified at his recent May 2005 
videoconference hearing that records of private physicians 
who treated him for, in part, psychiatric symptoms are 
unavailable.  See pages 14, 15, and 24 of the transcript.

The veteran did not begin receiving VA psychiatric treatment 
until many years after his military service ended.  After a 
VA psychiatric examination in October 2003, when the claims 
file was available for a review of his pertinent medical 
history, PTSD was diagnosed.  And the examiner indicated the 
veteran's symptoms were consistent with PTSD, and that there 
appeared to be a "linkage" to his experiences in Vietnam.

When, as here, there is a current diagnosis of PTSD, the 
sufficiency of the claimed in-service stressor is presumed.  
Cohen, 10 Vet. App. at 144.  Nevertheless, credible evidence 
that the claimed in-service stressor actually occurred is 
still required.  38 C.F.R. § 3.304(f).  And credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  Corroboration does not require, however, "that 
there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  



It is undisputed the veteran served in the Republic of 
Vietnam.  But even so, his mere presence in a combat zone is 
insufficient to show that he actually engaged in combat with 
enemy forces.  Wood v. Derwinski, 1 Vet. App. 190 (1991), 
affirmed on reconsideration, 1 Vet. App. 406 (1991).  On the 
other hand, whether a veteran has submitted sufficient 
corroborative evidence of claimed in-service stressors is a 
factual determination.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  And in both Pentecost and Suozzi, it was 
held that specific evidence that a veteran was actually with 
his unit at the time of an attack is not required to verify 
that attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 
128 (holding that the Board erred in "insisting that there 
be corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  

The veteran's military decorations are not, per se, 
indications of participation in combat.  See VAOPGCPREC 12-99 
(Oct. 18, 1999); 65 Fed. Reg. 6256-6258 (2000).  But his MOS 
as a field artillery crewman does infer that he was in 
combat.  He testified at his videoconference hearing that, in 
this capacity, he saw dead bodies in Vietnam and that two of 
his friends were killed in action (KIA), although he did not 
witness their deaths.  See pages 5 through 7 of the 
transcript.

Pursuant to the holdings in Pentecost and Suozzi, there does 
not need to be corroboration of every detail of the veteran's 
personal participation in the alleged combat activity in 
Vietnam.  Rather, the mere fact that his unit was involved 
in combat or, as here, his MOS was one that would likely give 
rise to his participation in combat activities is reason 
enough, alone, to presume that he experienced the type of 
stressors alleged in that capacity. 

So regardless of whether he actually sustained shrapnel 
wounds during service (which he is alleging in one of his 
other claims), his combat stressors must be conceded, 
particularly when all reasonable doubt is resolved in his 
favor concerning this.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Information obtained from the U. S. Armed Services Center for 
Unit Records Research (USASCURR) indicates that, from the 
records which could be located (and not all records could be 
located), consisting of Operational Reports, 
Daily Staff Journals, and Morning Reports, no individuals by 
the names the veteran cited died during his tour in Vietnam.

But during his videoconference hearing, the veteran submitted 
into evidence information from an Internet website confirming 
that one of the two friends he identified was indeed KIA in 
Vietnam in May 1967.  The Board's additional search of this 
Internet website also confirms that the second friend the 
veteran identified was KIA in Vietnam, as well, in August 
1967.

So the veteran's hearing testimony, coupled with the report 
from the USASCURR and the information obtained from the 
Internet site, is probative and sufficient to establish his 
proximity to these combat operations in Vietnam where these 
soldiers were KIA.  This, in turn, means the veteran receives 
the presumptions provided in 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) that the combat incidents he alleges 
occurred, actually did.  But this does not, in turn, mean 
that his stressors were sufficient to cause PTSD.  Rather, 
this determination must be made by a medical professional.

The Board cannot make its own independent medical 
determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998); see also Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Generally, medical evidence based only on 
history furnished by the veteran and without supporting 
clinical evidence is inadequate.  See Black v. Brown, 5 Vet. 
App. 177(1993).  In addition, probative weight should not be 
given to medical opinions when the veteran's records were not 
reviewed.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994) 
(medical opinion is of no evidentiary value when doctor 
failed to review veteran's record before rendering an 
opinion).  See, too, Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

But here, as noted, in October 2003, the evaluating VA 
psychiatrist not only diagnosed PTSD, but, of equal or even 
greater significance, also indicated there appeared to be a 
"linkage" between this condition and the veteran's 
experiences in Vietnam.  So service connection for PTSD is 
warranted.


ORDER

Service connection for PTSD is granted.


REMAND

The veteran's SMRs do not mention him sustaining any shrapnel 
wounds to his legs or injury to his lumbar spine.  He 
testified during his recent May 2005 videoconference hearing 
that he received mortar wound fragments in combat in Vietnam, 
at least some of which hit his right tibia, and that 
treatment was a simple wrap; but he did not know if there 
were any retained foreign bodies.  See pages 9, 10, and 19 of 
the transcript.  He also testified that his current low back 
disability stems from lifting 150 to 200 pound projectiles in 
combat in Vietnam, as well as during training missions, but 
he acknowledged that he did not seek any treatment for this 
during service.  See pages 10 through 14 and pages 20 and 22.

VA X-rays taken in April 2002 of the veteran's lumbar spine 
revealed moderate spondylosis at L4-5 with severe L4-5 disc 
space narrowing and mild disc space narrowing at L5-S1.  
There was mild spondylosis throughout the remainder of the 
lumbar spine and moderate facet arthropathy at L4-5 and L5-
S1.  There was 
Grade 1 anterior subluxation of L5 on S1, which appeared to 
be due to facet arthropathy.  

Spondylosis is "[a]nkylosis of a vertebral joint; also, it is 
a general term for degenerative changes due to 
osteoarthritis."  See Dorland's Illustrated Medical 
Dictionary 1567 (27th ed. 1988).

Accordingly, these claims are remanded to the RO for the 
following development and consideration:

1.  Schedule the veteran for an appropriate VA 
medical examination to determine, if possible, 
whether there is evidence (at least as likely as 
not) he sustained any shell fragment wounds 
(SFWs) to his legs while in combat in Vietnam.  
(Note:  to assist in making this determination, 
the designated examiner should bear in mind the 
veteran alleges he received mortar wound 
fragments, at least some of which hit his right 
tibia, and that treatment was a simple wrap; but 
he does not recall whether there are any retained 
foreign bodies).

Please discuss the rationale of the opinion.  And 
if an opinion concerning this is not possible 
without purely speculating, please also indicate 
this in the report of the evaluation.

It is absolutely imperative that the examiner has 
access to and reviews the claims file for the 
veteran's pertinent medical history.

All necessary diagnostic testing and evaluation 
should be done and the examiner should review the 
results of any testing prior to completion of the 
examination report.  If an examination form is 
used to guide the examination, the submitted 
examination report should include the questions 
to which answers are provided.

2.  Also schedule the veteran for an appropriate 
VA medical examination to determine, if possible, 
whether it is at least as likely as not (i.e., 50 
percent or greater probability) that any low back 
disability he currently has - including 
arthritis of his lumbar spine, initially 
manifested in service from the heavy lifting 
alleged or whether it is at least as likely as 
not the arthritis manifested within one year of 
his discharge from the military in January 1968.

Please discuss the rationale of the opinion.  And 
if an opinion concerning this is not possible 
without purely speculating, please also indicate 
this in the report of the evaluation.

It is absolutely imperative that the examiner has 
access to and reviews the claims file for the 
veteran's pertinent medical history.

All necessary diagnostic testing and evaluation 
should be done and the examiner should review the 
results of any testing prior to completion of the 
examination report.  If an examination form is 
used to guide the examination, the submitted 
examination report should include the questions 
to which answers are provided.

3.  Then readjudicate the claims for service 
connection for residuals of shrapnel wounds to 
the legs and for arthritis of the lumbar spine in 
light of the additional evidence obtained.  If 
these benefits are not granted to the veteran's 
satisfaction, send him and his representative a 
Supplemental Statement of the Case (SSOC) and 
give them time to submitted additional evidence 
and/or argument in response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


